Opinion
Per Curiam,
Relator was tried in the Court of Quarter Sessions of Montgomery County on April 18 and 19, 1961, before Honorable J. Paul MacElree, President Judge of the Fifteenth Judicial District, specially presiding, on the *451charges of (1) robbery; (2) robbery — being armed with an offensive weapon; and (3) robbery — and at the commission thereof beating, striking, and ill-using.
Eelator was represented by counsel at his trial.
On October 10, 1961, motion for a new trial was denied and motion in arrest of judgment was - dismissed. On November 10, 1961, defendant appeared in open court, with counsel, and was sentenced to pay a fine of $1,000 to the County of Montgomery, to pay costs of prosecution, and to undergo imprisonment, by separate and solitary confinement, for a term of not less than five years nor more than ten years in such state correctional institution as shall be designated by the Deputy Commissioner for Treatment, Bureau of Correction, and be sent to the Eastern Correctional Diagnostic and Classification Center,, at Philadelphia, for this purpose.
No appeal was taken.
On July 24, 1963, relator filed a petition for a bill of particulars in which he prayed that “an Order issue directed to the Clerk of Quarter Sessions Court to furnish The Bill of Particulars in photostat to be forwarded to John Stevenson in forma pauperis.”
On July 24, 1963, the ■ court below, by Judge Quinlan, dismissed the petition for a bill of particulars “upon consideration of the record and the applicable •decisional law (Commonwealth v. Hilbert, 190 Pa. Superior Ct. 602 (1959)),...” ■ ;
The order of the court below is affirmed.